DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As stated in the previous actions, acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 3/11/2016. It is noted, however, that applicant has not filed a certified copy of the UK document application as required by 37 CFR 1.55.
	Therefore, the priority of the instant application 3/10/2017.

Information Disclosure Statement
	The IDS filed 2/11/2021 has been considered and an initialed copy of the PTO-1449 is enclosed.
The information disclosure statement filed 11/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  All references, except for the two that have been crossed of, have been considered and an initialed copy of the PTO-1449 is enclosed.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.
 	Claims 1, 5-11 and 15-16 are pending.

Withdrawn
	The issue of common ownership with respect to 16492305 is withdrawn after further consideration.
Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al WO 2012/049277 in view of Chatterjee et al Advances in Cancer Research vol. 128, (2014) (cited on IDS), Bosch et al US 2015/0202291 (priority to 11/5/2013) and Kutok et al US 2015/0290207 (priority to 3/19/2014).  This rejection is re-written in view of the amendments to the claims.
Brown et al discloses CXCR4 receptor antagonists (applicant’s compound of 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide is specifically disclosed in Example, 30, and page 104) and their use in compositions for the treatment of cancers such as multiple myeloma, NHL, non-small cell lung, breast and neuroblastomas and that the CXCR4 receptor antagonists can be used in combination with other therapeutic agents such as avastin and afilbercept (both of which are antibodies or antibody-like) (pages 9-10, 24-25, claims 20, 23-24  and entire reference).
	The only difference between the instant invention and the reference is the combination with (1) immune checkpoint inhibitors of PD-1, PD- L1 and PDL2, specifically, Durvalumab (MED14736), Atezolizumab (MPDL3280A), Avelumab (MSB0010718C), BMS936559/MDX1105, Pembrolizumab, Nivolumab and Pidilizumab, (2) the order of administration, (3) the treatment of cancers of the esophagus, colon, 
Chatterjee et al discloses that CXCR4 antagonists can be used in the treatment of cancers such as breast, ovarian, lung, gastrointestinal (reads on esophagus, colon and rectum), renal (reads on kidney and bladder) and melanomas (see entire reference and page 31).  
Immune checkpoint inhibitors of PD-1, PD- L1 and PDL2, specifically, Durvalumab (MEDI4736), Atezolizumab (MPDL3280A), Avelumab (MSB0010718C), BMS936559/MDX1105, Pembrolizumab, Nivolumab and Pidilizumab are well known in the art. For example, Bosch et al discloses combination treatments using therapeutic agent and immune checkpoint inhibitors wherein the immune checkpoint inhibitors include antibodies to MEDI4736, CT-011(pidilizumab), BMS936559, MPLDL3280A, MSB0010718C, nivolumab, MK-3475 (pembrolizumab), and antibodies to PD-L1, PD-L2 and PD1 (para. 84-98).   The order of administration of the therapeutic agent and the antibodies can be simultaneous, before or after (para. 96) and the cancers to be treated include renal, (reads on kidney), bladder, endometrial, lung, ovarian, colorectal (reads on rectum), hepatocellular (liver and reads on gall bladder), breast and melanoma (para. 95).  Kutok et al discloses antibodies to PD-1, PD-L1, and PD-L2 and specifically, nivolumab, pembrolizumab, pidilizumab, MEDI4736, MDX1105, MPDL3280A, MSB0010718C (para. 1290-1315).  
Thus, since the primary reference discloses CXCR4 antagonists (and specifically discloses 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide) for the treatment of cancers (lung and breast) and that the antagonists 
With respect to the determination of SDF-1 levels, the only active steps in claims 5-7 is the administration of the inhibitor and 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide and it does not appear that the claim language or limitations result in a manipulative difference when compared to the method steps in the combination of references (i.e. both the claims and the references have the same active method steps and, thus, the combination of references reads on the claimed invention.  Additionally, “mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). Furthermore, granting a patent on the discovery of an In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).”  See MPEP § 2145. 
Response to Arguments
Applicant argues that since synergistic effects are seen with the combination of 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide) and anti-PD-1 antibodies, one of ordinary skill in the art with an understanding of the PD1, PD-L1 or PD-L2 pathways would understand that similar results would be seen with inhibitors of all three proteins.  First, applicant’s assert this and provide no objective evidence to support this assertion.  Second, PD1, PD-L1 and PD-L2 are different proteins and antibodies to each protein are different.  One cannot extrapolate from an antibody to one protein to an antibody to a different protein.  Third, MPEP 716.02(d)(I) states “The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979)”.  Applicants have not provided any objective evidence that the results seen with 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide) and anti-PD-1 antibodies is a trend that would extrapolate to antibodies to PD-L1 or PD-L2, especially since these are different proteins and different from PD-1.


s 1, 5-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al WO 2016/157149 in view of Bosch et al US 2015/0202291 (priority to 11/5/2013) and Kutok et al US 2015/0290207 (priority to 3/19/2014).  This rejection is re-written in view of the amendments to the claims.
Richardson et al discloses 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2- and its use in combination with chemotherapeutic agents for the treatment of cancers and that this combination has a synergistic effect (summary, page 17+and entire reference).  The cancers to be treated include cancers of the pancreas, skin, kidney, ovary, lung esophageal, hepatic colorectal and melanomas (pages 9 and 14).  The order of administration can be before, after or simultaneously with the chemotherapeutic agent (page 11).  The chemotherapeutic agents can be monoclonal antibodies (page 15).
 The only difference between the instant invention and the reference is the combination with (1) immune checkpoint inhibitors of PD-1, PD- L1 and PDL2, specifically, Durvalumab (MED14736), Atezolizumab (MPDL3280A), Avelumab (MSB0010718C), BMS936559/MDX1105, Pembrolizumab, Nivolumab and Pidilizumab and (2) the determination of SDF-1 levels.
Immune checkpoint inhibitors of PD-1, PD- L1 and PDL2, specifically, Durvalumab (MEDI4736), Atezolizumab (MPDL3280A), Avelumab (MSB0010718C), BMS936559/MDX1105, Pembrolizumab, Nivolumab and Pidilizumab are well known in the art. For example, Bosch et al discloses combination treatments using therapeutic agent and immune checkpoint inhibitors wherein the immune checkpoint inhibitors include antibodies to MEDI4736, CT-011(pidilizumab), BMS936559, MPLDL3280A, 
Thus, since the primary reference discloses 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide) for the treatment of cancers of the pancreas, skin, kidney, ovary, lung esophageal, hepatic colorectal and melanomas and since antibodies to immune checkpoint inhibitors are known in the art to also treat breast and lung cancers (Bosch et al) and since the immune checkpoint inhibitors of applicant’s claims 3-4 and 12-13 are known in the art (Bosch et al and Kutok et al), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known antibodies to immune checkpoint inhibitors as the chemotherapeutic agent of Richardson et al for the treatment of cancers of the pancreas, skin, kidney, ovary, lung esophageal, hepatic colorectal and melanomas.  
With respect to the determination of SDF-1 levels, the only active steps in claims 5-7 is the administration of the inhibitor and 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide and it does not appear that the claim language or limitations result in a manipulative difference when compared to the In re Wiseman, 201 USPQ 658 (CCPA 1979). Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).”  See MPEP § 2145. 
Response to Arguments
Applicant argues that the reference does not qualify as art under 102a2 and provides a statement of common ownership under 102(b)(2)(C).  The proper statement is provided at page 7, lines 4-6 of the response.  Therefore, this reference no longer is art under 102a2.  Applicant also argues that this statement overcomes the use of the reference as art under 102a1.  The common ownership statement has no bearing in overcoming a 102a1 type reference.  As stated above (“Priority” section), the instant set of claims has priority to 3/10/17.  The Richardson reference was published on 10/6/2016, which is be the priority date of the instant set of claims and therefore the reference still qualifies as art under 102a1.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Nonstatutory double patenting over US 9353086 and issue of common ownership

Claims 1, 5-11 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9353086 in view of Chatterjee et al Advances in Cancer Research vol. 128, (2014) (cited on IDS), Bosch et al US 2015/0202291 (priority to 11/5/2013) and Kutok et al US 2015/0290207 (priority to 3/19/2014).  This rejection is re-written in view of the amendments to the claims.
Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound in combination with other anti-cancer agents such as avastin and aflibercept for the treatment of lung and breast cancer (col. 8-9 and 18, lines 1-6).  
	The only difference between the instant invention and the reference is the combination with (1) immune checkpoint inhibitors of PD-1, PD- L1 and PDL2, specifically, Durvalumab (MED14736), Atezolizumab (MPDL3280A), Avelumab (MSB0010718C), BMS936559/MDX1105, Pembrolizumab, Nivolumab and Pidilizumab, (2) the order of administration, (3) the treatment of cancers of the esophagus, colon, rectum, breast, lung, endometrium, pancreas, skin, bladder, liver, kidney, gall bladder and ovary and melanoma and (4) the determination of SDF-1 levels.
Chatterjee et al discloses that CXCR4 antagonists can be used in the treatment of cancers such as breast, ovarian, lung, gastrointestinal (reads on esophagus, colon and rectum), renal (reads on kidney and bladder) and melanomas (see entire reference and page 31).  
Immune checkpoint inhibitors of PD-1, PD- L1 and PDL2, specifically, Durvalumab (MEDI4736), Atezolizumab (MPDL3280A), Avelumab (MSB0010718C), BMS936559/MDX1105, Pembrolizumab, Nivolumab and Pidilizumab are well known in the art. For example, Bosch et al discloses combination treatments using therapeutic 
Thus, since the patent claims CXCR4 antagonists (and specifically discloses 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide) for the treatment of cancers (lung and breast) and discloses the utility as that the antagonists can be combined with other therapeutic agents such as antibodies (i.e. avastin and afilbercept) and since antibodies to immune checkpoint inhibitors are known in the art to also treat breast and lung cancers (Bosch et al) and since the immune checkpoint inhibitors of applicant’s claims 1 and 5 are known in the art (Bosch et al and Kutok et al), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known antibodies to immune checkpoint inhibitors in place of avastin or aflibercept for the treatment of breast or lung cancer.  Additionally, since antagonists of CRCX4 are also known to treat breast, ovarian, lung, gastrointestinal (reads on esophagus, colon and rectum), renal (reads on kidney and bladder) and melanomas (Chatterjee et al), it also would have 
With respect to the determination of SDF-1 levels, the only active steps in claims 5-7 is the administration of the inhibitor and 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide and it does not appear that the claim language or limitations result in a manipulative difference when compared to the method steps in the combination of references (i.e. both the claims and the references have the same active method steps and, thus, the combination of references reads on the claimed invention.  Additionally, “mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).”  See MPEP § 2145. 
Response to Arguments
Applicant indicates that they will address this rejection when allowable subject matter is found.


Claims 1, 5-11 and 15-16 are directed to an invention not patentably distinct from claims 1-17 of commonly assigned U.S. Patent No. 9353086.  Specifically, the reasons .
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 9353086 or 16429305, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Response to Arguments
Applicant indicates that they will address this rejection when allowable subject matter is found.


Provisional Nonstatutory double patenting over 16/492305
Claims 1, 5-11 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-29 of Application 16492305 in 
This is a provisional rejection as the claims have not yet been patented.
The application claims are directed to methods of treating or preventing cancer using 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide (see claim 13).  Claims 1-21 of 16429305 are excluded because they specifically statement that the combination is NOT with an immune checkpoint inhibitor.  
The only difference between the instant invention and the reference is the combination with (1) immune checkpoint inhibitors of PD-1, PD- L1 and PDL2, specifically, Durvalumab (MED14736), Atezolizumab (MPDL3280A), Avelumab (MSB0010718C), BMS936559/MDX1105, Pembrolizumab, Nivolumab and Pidilizumab and (2) the order of administration.
Immune checkpoint inhibitors of PD-1, PD- L1 and PDL2, specifically, Durvalumab (MEDI4736), Atezolizumab (MPDL3280A), Avelumab (MSB0010718C), BMS936559/MDX1105, Pembrolizumab, Nivolumab and Pidilizumab are well known in the art. For example, Bosch et al discloses combination treatments using therapeutic agent and immune checkpoint inhibitors wherein the immune checkpoint inhibitors include antibodies to MEDI4736, CT-011(pidilizumab), BMS936559, MPLDL3280A, MSB0010718C, nivolumab, MK-3475 (pembrolizumab), and antibodies to PD-L1, PD-L2 and PD1 (para. 84-98).   The order of administration of the therapeutic agent and the antibodies can be simultaneous, before or after (para. 96) and the cancers to be treated include renal, (reads on kidney), bladder, endometrial, lung, ovarian, colorectal (reads 
“It is prima facie obvious to combine two compositions each of which is taught by
 the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Thus, in view of In re Kerkhoven, and since the patent application claims methods of treating or preventing cancer using 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide and since the immune checkpoint inhibitors as discloses in Bosch et al and Kutok et al are known to treat the same cancers, it would have been obvious before the effective filing date of the claimed invention to use the immune checkpoint inhibitors in the method of the patent application.  The order of administration is obvious in view of Bosch et al which discloses that the administration can be in any order or simultaneous.  
Response to Arguments
Applicant indicates that they will address this rejection when allowable subject matter is found.

New Grounds of Rejection
Provisional Nonstatutory double patenting over 15/562741

This is a provisional rejection as the claims have not yet been patented.
The application claims are directed to methods of treating glioblastoma using 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide.
The only difference between the instant invention and the reference is the combination with (1) immune checkpoint inhibitors of PD-1, PD- L1 and PDL2, specifically, Durvalumab (MED14736), Atezolizumab (MPDL3280A), Avelumab (MSB0010718C), BMS936559/MDX1105, Pembrolizumab, Nivolumab and Pidilizumab, (2) the order of administration and (3) the determination of SDF-1 levels.
Immune checkpoint inhibitors of PD-1, PD- L1 and PDL2, specifically, Durvalumab (MEDI4736), Atezolizumab (MPDL3280A), Avelumab (MSB0010718C), BMS936559/MDX1105, Pembrolizumab, Nivolumab and Pidilizumab are well known in the art. For example, Bosch et al discloses combination treatments using therapeutic agent and immune checkpoint inhibitors wherein the immune checkpoint inhibitors include antibodies to MEDI4736, CT-011(pidilizumab), BMS936559, MPLDL3280A, MSB0010718C, nivolumab, MK-3475 (pembrolizumab), and antibodies to PD-L1, PD-L2 and PD1 (para. 84-98).   The order of administration of the therapeutic agent and the antibodies can be simultaneous, before or after (para. 96).  Kutok et al discloses 
“It is prima facie obvious to combine two compositions each of which is taught by
 the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Thus, in view of In re Kerkhoven, and since the patent application claims methods of treating glioblastomas using 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide and since the immune checkpoint inhibitors as disclosed in Bosch et al and Kutok et al are known to treat the same cancers, it would have been obvious before the effective filing date of the claimed invention to use the immune checkpoint inhibitors in the method of the patent application.  The order of administration is obvious in view of Bosch et al which discloses that the administration can be in any order or simultaneous.  
With respect to the determination of SDF-1 levels, the only active steps in claims 5-7 is the administration of the inhibitor and 6-{4-[1-(Propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine- 2-carboxamide and it does not appear that the claim language or limitations result in a manipulative difference when compared to the method steps in the combination of references (i.e. both the claims and the references have the same active method steps and, thus, the combination of references reads on the claimed invention.  Additionally, “mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). Furthermore, granting a patent on the discovery of an In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).”  See MPEP § 2145. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30 to 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643